Cite as 2015 Ark. App. 112

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CV-14-871


TARGET CORPORATION and                           Opinion Delivered   FEBRUARY 18, 2015
SEDGWICK CLAIMS MANAGEMENT
                  APPELLANTS                     APPEAL FROM THE ARKANSAS
                                                 WORKERS’ COMPENSATION
V.                                               COMMISSION
                                                 [NO. G303657]

RENE BUMGARNER
                                 APPELLEE
                                                 AFFIRMED



                              CLIFF HOOFMAN, Judge


       Appellants Target Corporation (“Target”) and Sedgwick Claims Management appeal

from an August 26, 2014 opinion by the Arkansas Workers’ Compensation Commission

(“Commission”) affirming and adopting the findings of fact and conclusions of law made by

the Administrative Law Judge (“ALJ”) in favor of appellee Rene Bumgarner. On appeal,

appellants contend that no substantive proof exists to connect appellee’s desired additional

medical treatment to her May 1, 2013 work injury. We affirm.

       On April 16, 2014, Bumgarner testified that she was fifty-one years old at the time of

the hearing and had been working for Target since August of 2002. Prior to her May 1, 2013

injury, Bumgarner worked as the “hard lines team lead.” Her job duties consisted of putting

products on shelves, zoning, and lifting heavy products. Her job also included placing

furniture on shelves and using ladders to get products from the warehouse. It is undisputed
                                 Cite as 2015 Ark. App. 112

that appellee sustained a compensable injury on May 1, 2013. Bumgarner testified that she

injured herself after she used a ladder to take a product down from the back room. She

thought she was on the last step but instead was on the second to last step. When she stepped

off, she testified that her left foot made contact on the ground but her “knee pushed away

from [her] body laterally, snapped, and [she] fell down.” She initially was sent to a walk-in

clinic in Springdale, Arkansas, after which she was referred to Dr. Christopher A. Arnold in

Fayetteville.

       Prior to her 2013 injury, Bumgarner had been seen and treated by Dr. Arnold for pre-

existing problems with her left knee. She had undergone a surgical procedure by Dr. Robert

Tomlinson on her left knee in August of 2009, which she admitted was not caused by any

specific event. After injuring her knee again in Afghanistan during her service in the Kansas

National Guard, she underwent another surgical procedure by Dr. Arnold on April 1, 2011.

She testified that she continued to see Dr. Arnold until her 2013 injury and received cortisone

injections for arthritic problems that she was having.

       After the May 1, 2013 injury, she testified that Dr. Arnold performed another surgery

in August of 2013. Afterward, she returned to light duty work, involving a “sit-down job,”

but her employment with Target was subsequently terminated. Bumgarner testified on

redirect examination that she wanted to undergo the additional surgery recommended by Dr.

Arnold.

       The medical evidence corroborated Bumgarner’s testimony. The January 14, 2011

MRI report of Bumgarner’s left knee reflected that there was an irregularity of the cartilage


                                              2
                                  Cite as 2015 Ark. App. 112

in the medial compartment consistent with low-grade chondromalacia, no evidence of bone

contusion or occult fracture, and a cleavage tear of the medial meniscus. However, the lateral

meniscus was intact. In Dr. Arnold’s May 31, 2011 notes, he states that Bumgarner may

someday be a candidate for meniscal allograft or cartilage salvaging procedure. However, he

also stated that he wanted her to “get over this” before he assessed her for that. The June 21,

2013 MRI report of Bumgarner’s left knee reflected that there was a high-grade partial tear

of the anterior cruciate ligament, likely degenerative tearing of the posterior horn and body

of the medial meniscus, a Grade IV chondromalacia of the weight-bearing surface of the

medial femoral condyle, and a bone marrow contusion involving the posterior aspect of the

lateral tibial plateau and lateral aspect of the lateral femoral condyle. In Dr. Arnold’s June 25,

2013 notes, he stated that he reviewed the MRI report and that while she had some pre-

existing wear in her knee, she had new findings after her 2013 injury. “I scoped her knee two

years ago. At that point, the ACL was intact. At that point, her medial femoral condyle had

grade 2 chondral changes. On her exam today, she has a grossly positive Lachman which is

new compared to prior to the injury. She also has MRI findings consistent with a pivot shift

phenomenon which is indicative of the ACL insufficiency.”

       On December 17, 2013, Dr. Charles Pearce opined that Bumgarner was not at

maximum medical improvement and that she would benefit from another two to four months

of physiotherapy. He also opined that it was premature to discuss any further treatment for

the chondral lesion of her medial femoral condyle. Furthermore, he speculated that there was

some abnormality at the time of her 2011 arthroscopy, but he did not have anything to


                                                3
                                  Cite as 2015 Ark. App. 112

confirm that. Dr. Arnold disagreed with Dr. Pearce’s findings in a March 19, 2014 letter.

Instead, he explained that the “full thickness chondral defect of the medial femoral condyle”

was new after her 2013 injury, and he opined that the best option for Bumgarner was

autologous chondrocyte reimplantation.

       On May 14, 2014, the ALJ filed its opinion, finding that Bumgarner had met her

burden of proving that she was entitled to additional medical treatment for her compensable

left knee injury in the form of the recommended surgical procedure recommended by Dr.

Arnold. The ALJ explained that Dr. Arnold’s opinion was entitled to a greater weight than

Dr. Pearce’s opinion because Dr. Arnold had evaluated her on multiple occasions as opposed

to the one time that Dr. Pearce evaluated her. The ALJ quoted the following opinion from

Dr. Arnold’s March 19, 2014 letter:


       I respectfully disagree with [Dr. Pearce’s] recommendations of need for further therapy
       and not the need for cartilage restoration procedure. My rationale is this. She is 50
       years of age. She had a prior knee scope by myself in 2011 at which point the ACL
       was intact and she had minimal chondral injury. She had subsequent injury at work. I
       ended up scoping her knee and she had ACL tear as well as a full thickness chondral defect of
       the medial femoral condyle. This was new. The arthroscopy which I performed, was in
       August 2013 which was approximately 7 months ago. At the time of my last visit, she
       had a well preserved joint space, she had a stable knee, she had an intact meniscus and
       she was ideal body weight. She continues to complain of medial joint line pain. I do
       not agree with Dr. P[ea]rce that physical therapy will continue to improve as she is
       now 7 months postop. I think what she has is what she has.


(Emphasis added.)

       Subsequently, on August 26, 2014, the Commission affirmed and adopted the ALJ’s

opinion as its own. Under Arkansas law, the Commission is permitted to adopt the ALJ’s


                                                4
                                Cite as 2015 Ark. App. 112

opinion. SSI, Inc. v. Cates, 2009 Ark. App. 763, 350 S.W.3d 421. In doing so, the

Commission makes the ALJ’s findings and conclusions the findings and conclusions of the

Commission. Id. Therefore, for purposes of our review, we consider both the ALJ’s opinion

and the Commission’s majority opinion. Id.

       In appeals involving claims for workers’ compensation, the appellate court views the

evidence in the light most favorable to the Commission’s decision and affirms the decision if

it is supported by substantial evidence. Prock v. Bull Shoals Boat Landing, 2014 Ark. 93, 431
S.W.3d 858. Substantial evidence is evidence that a reasonable mind might accept as adequate

to support a conclusion. Id. The issue is not whether the appellate court might have reached

a different result from the Commission, but whether reasonable minds could reach the result

found by the Commission. Id. Additionally, questions concerning the credibility of witnesses

and the weight to be given to their testimony are within the exclusive province of the

Commission.     Id.   When there are contradictions in the evidence, it is within the

Commission’s province to reconcile conflicting evidence and determine the facts. Id. Finally,

the court will reverse the Commission’s decision only if it is convinced that fair-minded

persons with the same facts before them could not have reached the conclusions arrived at by

the Commission. Id.

       Arkansas Code Annotated § 11-9-508(a) (Repl. 2012) requires an employer to provide

an employee with medical and surgical treatment “as may be reasonably necessary in

connection with the injury received by the employee.” However, a claimant bears the

burden of proving entitlement to additional medical treatment. LVL, Inc. v. Ragsdale, 2011


                                             5
                                  Cite as 2015 Ark. App. 112

Ark. App. 144, 381 S.W.3d 869. What constitutes reasonably necessary treatment is a

question of fact for the Commission. Id. The Commission has authority to accept or reject

medical opinion and to determine its medical soundness and probative force.                    Id.

Furthermore, it is the Commission’s duty to use its experience and expertise in translating the

testimony of medical experts into findings of fact and to draw inferences when testimony is

open to more than a single interpretation. Id.

       On appeal, appellants contend that no substantive proof exists to connect appellee’s

desired additional medical treatment to her May 1, 2013 work injury. Appellants do not

dispute that appellee sustained a compensable injury, but appellants allege that appellee’s desire

for the recommended surgery is not related to the compensable injury. We disagree.

       The Commission, by adopting the ALJ’s opinion, specifically found that Bumgarner

met her burden of proof that she was entitled to additional medical treatment based in large

part on the opinion of Dr. Arnold, which it found to be credible and entitled to the greater

weight. The Commission recognized that Bumgarner had experienced pre-existing knee

issues and recognized Dr. Pearce’s opinion. However, the Commission placed a greater

weight on Dr. Arnold’s opinion in his March 19, 2014 letter. He stated that the “full

thickness chondral defect of the medial femoral condyle” was new after her 2013 injury, and

he further opined that the best option for Bumgarner was autologous chondrocyte

reimplantation. The weight and interpretation of the medical evidence, on which this

decision turned, are matters for the Commission. LVL, supra. Therefore, under this court’s

standard of review, we must affirm the Commission’s decision.


                                                6
                         Cite as 2015 Ark. App. 112

Affirmed.

ABRAMSON and HIXSON, JJ., agree.

Friday, Eldredge & Clark, LLP, by: Guy Alton Wade and T.J. Fowler, for appellants.

Tolley & Brooks, P.A., by: Evelyn E. Brooks, for appellee.




                                       7